DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “the control input of one of these transistors being connected to a measuring path connecting the stage inputs to one another, with the control input of the other transistor being connected to a device for providing a reference voltage” it is not which control input is the applicant referring to since it lacks of antecedent basis. And also it is not clear what the applicant meant by the control input of one of these transistors being connected to a measuring path connecting the 
Claim 14 which states “wherein the switching paths of the transistors of the third differential stage are connected to the supply voltage connection via the switching path of an additional transistor” it is not clear which switching paths is the applicant intended since the switching paths are not clearly defined. Further clarification is needed.
Claim 15 which states “the first end of the first series circuit is electro- conductively connected to the supply voltage connection, wherein the control inputs of the transistors of the first series circuit are electro-conductively connected to one each of the stage inputs” it is not clear since they are lacks of antecedent basis. Further clarification is needed.
Claim 16 which states “a first of the level-shifting circuits includes a first series circuit of two transistors wherein the first end of the first series circuit is electro-conductively connected to the supply voltage connection, wherein the control inputs of the transistors of the first series circuit are electro-conductively connected to one each of the stage inputs, and wherein the first of the inputs of the second differential stage is electro-conductively connected to the first series circuit between the transistors of the first series circuit” it is not clear which the first end of the first series circuit is the applicant intended since it is not clearly defined and it lacks of antecedent basis and similarly for “the control inputs”. 
the second end of the first series circuit and the second end of the second series circuit are electro-conductively connected to the switching path of a transistor of a current mirror circuit” it lacks of antecedent basis.
Claims 12-13 & 18-20 are rejected due to their dependency.
Claim 22 is rejected in the same manner as discussed above in claim 11.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-16 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (hereinafter, Wang) (US 20020075074 A1, of record).
Regarding claim 11, Wang (Fig. 7) discloses an input stage for an LVDS receiver circuit, comprising: at least one supply voltage (Vss) connection; a first stage input (Vi1/118) and a second stage input (Vi2/120) to be acted upon by a differential input signal pair, a first differential stage (M1 & M2) and a second differential stage (M9 & M10), the stage inputs being directly connected to one input each of the first differential stage and indirectly to one input each of the second differential stage via one level-shifting circuit  (see M13, M15) each; two stage outputs (V02, V01), each of the outputs including a connection from one output each of the first and of the second 
Regarding claim 13, wherein the measuring path connecting the stage inputs which includes a series circuit of two resistors (see Fig. 9 which shows Resistors 902 and 908 being connected in series), the control input of the transistors of the third differential stage connected to the measuring path being electro-conductively connected to the measuring path between the resistors of the series circuit.
Regarding claim 14, wherein switching paths of the transistors of the third differential stage are connected to the supply voltage connection via a switching path of an additional transistor (510).
Regarding claim 15, wherein a first of the level-shifting circuits includes a first series circuit of two transistors (circuit 744), wherein the first end of the first series circuit is electro-conductively connected to the supply voltage connection, wherein a control inputs of the transistors of the first series circuit are electro-conductively connected to one each of the stage inputs, and wherein the first of the inputs of the second differential stage is electro-conductively connected to the first series circuit between the transistors of the first series circuit.
Regarding claim 16, wherein a first of the level-shifting circuits includes a first series circuit of two transistors (744), wherein a first end of the first series circuit is 
Regarding claim 20, Wang (Fig. 7) discloses an LVDS receiver circuit, comprising: an input stage, including at least one supply voltage connection (Vss); a first stage input and a second stage input to be acted upon by a differential input signal pair (as can be seen from Fig. 7); a first differential stage (102, 104) and a second differential stage (712,714), the stage inputs being directly connected to one input each of the first differential stage and indirectly to one input each of the second differential stage via one level-shifting circuit each; two stage outputs (124, 122), each of the outputs including a connection from one output each of the first and of the second differential stage; 
wherein the first differential stage and the second differential stage are connected to the supply voltage connection via one transistor (see transistors 716, 718) each of a third differential stage, a control input of one of these transistors being connected to a measuring path (see details Fig. 9 and discussion above) connecting the stage inputs, with the control input of the other transistor being connected to a device for providing a reference voltage (Vref).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 12, Wang teaches all of the limitations as discussed in claim 1 except for wherein the transistors of the first and/or of the second and/or of the third differential stage(s) include transistors of one type, in particular, PMOS field effect transistors.
Wang uses both PMOS and NMOS in his circuit and both type are well known in the art. Hence, chosen of the particular characteristics of the transistors of the first and/or of the second and/or of the third differential stage(s) include transistors of one type, in particular, PMOS field effect transistors is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the transistors of the first and/or of the second and/or of the third differential stage(s) include transistors of one type, in particular, PMOS field effect transistors since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 19 is rejected in the same manner as discussed above in claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843